PER CURIAM:
Respondent John H. McDonald was publicly reprimanded by the Supreme Court of the State of Delaware after he failed to file a required affidavit certifying that he had completed mandatory Continuing Legal Education courses, and failed to respond to inquiries from disciplinary authorities. The Board on Professional Responsibility (“the Board”) recommends that we publicly censure respondent as reciprocal discipline.
The Board’s recommendation is unopposed. Respondent’s failure to file any opposition to the Board’s report and recommendation is treated as a concession that reciprocal discipline is warranted and that the Board’s proposed sanction is appropriate. In re Goldsborough, 654 A.2d 1285, 1287-88 (D.C.1995).
As the Board notes, we have no comparable rule requiring Continuing Legal Education, but respondent’s failure to comply with an obligation imposed by the rules of another tribunal violates Rule 3.4(c) of the District of Columbia Rules of Professional Conduct. Additionally, respondent’s failure to respond to inquiries from disciplinary authorities violates Rule 8.4(d). See In re Lockie, 649 A.2d 546 (D.C.1994). The public censure recommended by the Board is functionally equivalent to the public reprimand issued by the Supreme Court of the State of Delaware. See In re Macaulay, 737 A.2d 552, 553 (D.C.1999); In re Dreier, 651 A.2d 312 (D.C.1994). Given our limited scope of review and the presumption in favor of identical reciprocal discipline, see In re Zilberberg, 612 A.2d 832, 834 (D.C.1992), and D.C. Bar R. XI, § 11(f), we adopt the Board’s recommendation. Accordingly, it is
ORDERED that John H. McDonald be and hereby is publicly censured.

So ordered.